Citation Nr: 0939666	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  04-17 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected degenerative joint disease of 
the lumbosacral spine prior to September 21, 2007, and in 
excess of 20 percent since September 21, 2007.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to August 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In December 2006, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

In April 2007, the Board remanded the present matter for 
additional development and due process concerns.  

In a July 2007 statement, the Veteran appears to have raised 
a claim of entitlement to service connection for stomach 
problems as a result of medication used to treat his service-
connected disabilities.  That issue is referred to the RO for 
appropriate action.

In July 2008, the Board remanded the present matter for 
additional development and due process concerns.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the previous remand, the RO was requested to schedule the 
Veteran for a VA neurological examination to specify which 
nerves were affected by his service-connected lumbar spine 
disability for which a separate rating may be assigned.  The 
basis for the examination request was that the Veteran had 
clearly been diagnosed with objective neurological 
abnormalities associated with his service-connected 
degenerative disc disease and degenerative joint disease.  
During the September 2007 VA examination, the Veteran was 
diagnosed as having peripheral neuropathy secondary to 
degenerative disc disease with multilevel disc bulge of the 
lumbar spine at L2-L3, L3-L4, L4-L5, and L5-S1 and 
degenerative joint disease of the facet joints at L5 and 
bilateral sacroiliac joints.  In addition, treatment records 
and VA examinations during the entire appellate period and 
the December 2006 personal hearing contain complaints of pain 
radiating to the Veteran's hips and legs.  

The Veteran was afforded a VA examination in November 2008.  
However, it was not a neurological examination as requested.  
In addition, following a physical examination in which the 
Veteran reported having dull sensation on the left foot, the 
examiner diagnosed the Veteran as having lumbar spine 
degenerative arthritis without signs of significant nerve 
involvement.  The examiner, however, failed to comment on the 
cause of the decrease of sensation in the Veteran's left foot 
or address the findings of peripheral neuropathy diagnosed on 
the September 2007 VA examination.  

On remand, the Veteran should be afforded a VA neurological 
examination by an appropriate physician to determine if in 
fact the Veteran suffers from peripheral neuropathy and, if 
so, specify which nerves are affected for which a separate 
rating may be assigned.  Such findings are necessary for a 
determination on the merits of the claim.  38 C.F.R. § 4.2 
(2009).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
neurological examination to determine 
the severity of the neurological 
abnormalities associated with his 
service-connected lumbar spine 
disability.  The claims file, a copy of 
this remand should be made available to 
the examiners for review.  Any special 
diagnostic studies deemed necessary 
should be performed.  

The examiner should identify any 
symptoms (including, but not limited 
to, any paresthesia or other 
neurological pathology in the Veteran's 
lower extremities, and/or any bowel or 
bladder impairment) due to disc 
syndrome and describe the nerve(s) 
affected, or seemingly affected, by 
nerve root compression.  Specifically, 
the examiner is asked to state whether 
or not the Veteran suffers from 
peripheral neuropathy.  The neurologist 
should also note the total duration of 
any incapacitating episodes of disc 
syndrome in the lumbar spine.  (An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician.)

2.  The RO should then readjudicate the 
claim on appeal under both the old and 
new regulations pertaining to the 
spine.  If it remains denied, the RO 
should undertake any additional actions 
required and then the Veteran should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case 
should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


